ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 1/2/20 wherein the specification was amended; claims 1, 4, 5, 8, 13, 14, 17, 18, 20, 23, 24, 28, 29, 31, 32, 34, 36, 38, 42, and 43 were amended; and claims 2, 3, 6, 7, 9-12, 15, 16, 19, 21, 22, 25-27, 30, 33, 35, 37, 39-41, 44, and 45 were canceled.
	Note(s):  Claims 1, 4, 5, 8, 13, 14, 17, 18, 20, 23, 24, 28, 29, 31, 32, 34, 36, 38, 42, and 43 are pending.

APPLICANT’S INVENTION
The instant invention is directed to compounds (and uses thereof) of the formula 
    PNG
    media_image1.png
    313
    556
    media_image1.png
    Greyscale
, as set forth in independent claim 1.  

WRITTEN DESCRIPTION REJECTION
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29, 36 and 43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicant is reminded that an Inventor is entitled to a patent to protect his work only if he/she produces or has possession of something truly new and novel.  The invention being claimed must be sufficiently concrete so that it can be described for the world to appreciate the specific nature of the work that sets it apart from what was before.  The Inventor must be able to describe the item to be patented with such clarity that the Reader is assured that the Inventor actually has possession and knowledge of the unique composition that makes it worthy of patent protection.  The instant application does not sufficiently describe the invention as it relates to clearing agents other than aminodextran-DOTA.  Thus, what the Reader gathers from the instant application is a desire/plan/first step for obtaining a desired result.  While the Reader can certainly appreciate the desire for achieving a certain end result, establishing goals does not necessarily mean that an invention has been adequately described.


112 SECOND PARAGRAPH REJECTIONS
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 5, 8, 13, 14, 17, 18, 20, 23, 24, 28, 29, 31, 32, 34, 36, 38, 42, and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 7-8 and 9-19:  Regarding claim 1, the phrase "i.e., providing an oxygen anion" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase is part of the claimed invention.  See MPEP § 2173.05(d).
Claims 4, 8, 13, 14, and 42:  The term ‘optional’ according to any standard dictionary, for example,  Merriam-Webster’s Dictionary, is defined as available to be selected but, not required/obligatory.  Thus, the claims are confusing because initially, it is implied that those additional components (e.g., alpha particle emitting isotope, beta particle emitting isotope, Auger emitter, and tumor antigen target) are being added to the bischelate/complex.  However, the term ‘optional’ which is also used in the claim negates the additional components because the term means that a component is not a required part of the claim.  Since claim 42 depend upon claim 4 or clarity, the claim is also vague and indefinite.
Claim 5, lines 8-9  and 10-11:  Regarding claim 1, the phrase "i.e., providing an oxygen anion" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase is part of the claimed invention.  See MPEP § 2173.05(d).
	Claims 13 and 14:  According to MPEP 2173.05(p), a single claim directed to both a product and method steps for using such product is indefinite.  In particular, the claim is indefinite because while the claim initially sets forth a product, the claim limitation is not directed to the product, but rather to actions involving the product which creates confusion as to when direct infringement occurs.  Specifically, it is unclear whether infringement occurs when one has a product comprising a bispecific antibody 
    PNG
    media_image1.png
    313
    556
    media_image1.png
    Greyscale
 set forth in claims 13 and 14  or when the antibody recognizes and binds to the bischelate or 
    PNG
    media_image1.png
    313
    556
    media_image1.png
    Greyscale
 and a tumor antigen target.
	Claims 17, 18, 20, 23 24, 34, and 38:  The claim is ambiguous because of the phrase ‘complex is configured to localized to a solid tumor expressing the tumor antigen target recognized by the bispecific antibody of the complex’.  In particular, the claim is confusing because it is unclear what limitation/conditions must be met in order to result in a configuration that localizes to a solid tumors that express the tumor antigen target recognized by the bispecific antibody of the complex.  Since claims 20 and 24 depend upon claim 18 for clarity, those claims are also vague and indefinite.  Since claim 23 depend upon claim 17 for clarity, it is also vague and indefinite.
	Claims 28, 31, 32, and 36:  The claim is ambiguous because of the phrase ‘antibody is configured to localize to a tumor expressing a tumor antigen target 
	Claim 29:  The claim is ambiguous because it is unclear what particular substances other than aminodextran-DOTA complexes Applicant is referring to that are applicable as clearing agents.

COMMENTS/NOTES
It should be noted that no prior art is cited against the instant invention.  In particular, the claims are distinguished over the prior art of record because the prior art neither anticipates nor renders obvious a compound (and uses thereof), 
    PNG
    media_image1.png
    313
    556
    media_image1.png
    Greyscale
,  as set forth in independent claim 1.  The closest art is that of Carvalho et al (US Patent No. 5,972,307) which discloses a structural similar compound.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        March 19, 2022